DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a hard coat film having a first and second hardcoat, each having specific compositions of (meth)acrylate materials and other additives leading to the claimed properties, does not reasonably provide enablement for all curable compositions that form hard coats.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 8 and 11, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 8 and 11 read on a hard coating containing any material for each layer while the specification discloses a first and second hard coat, each containing a specific composition of a first coat comprising a specific amount of a multifunctional (meth)acrylate, specific amount of a water repellent, and a specific amount of a silane coupling agent and the second hard coat containing a polymerizable compound made up of a multifunctional (meth)acrylate having at least three (meth)acryloyl groups, a compound having two or more secondary thiol groups, and an optional di(meth)acrylate, and a specific amount of inorganic particles having a specific size range, all of which lead to the claimed properties.
	(b) There is no direction or guidance presented for materials such as silsesquioxanes, polysiloxanes, polyurethane, epoxies, and the like.
	(c) There is an absence of working examples concerning materials such as silsesquioxanes, polysiloxanes, polyurethane, epoxies, and the like.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 8 and 11.  Claims 9 and 10 are rejected as being dependent on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horio et al. (JP 2010-131771).
Horio discloses a hard coat film having two hard coat layers disposed on a substrate.  Concerning claim 8, Horio discloses the hard coat film comprises a light transmissive substrate upon which a first hard coat layer having inorganic particles is disposed (equivalent to claimed second hard coat) and a second hard coat layer that does not have inorganic particles (equivalent to claimed first hard coat) is disposed upon the first hard coat layer (abstract; FIG. 3, para. 0008-0196).  The second hard coat layer (equivalent to claimed first hard coat) is formed from a multifunctional (meth)acrylate (para. 0169-0172).  Given that the materials are the same and the resulting hardness of the film as a whole is over 3H, the first layer would have a hardness value that meets that limitations.  Furthermore, since the materials are the same for the first and second hard coat layers, the resulting film would also have the claimed mechanical properties with respect to the ball drop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2010-131771) in view of Okano (US 20100104879).
Horio discloses the above, including the first hard coat layer (equivalent to claimed second hard coat) contains a triacrylate or higher (para. 0104-0108), diacrylate (para. 0134-0136), and the inorganic particles that have a particle size of 12 to 50 nm (para. 0050-0099).  However, Horio is silent to the claimed secondary thiol component.
Okano discloses a hard coat composition that is a (meth)acrylate-based binder that further comprises a polyfunctional secondary thiol that functions as a hardening aid (para. 0174).  Given that Okano discloses that the first hard coat layer (equivalent to claimed second hard coat) is harder than the second hard coat layer (equivalent to claimed first hard coat), it would have been obvious to one of ordinary skill in the art to add the secondary thiol as claimed, in order to provide a hardening aid to the composition of Horio.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2010-131771) in view of Okano (US 20100104879) further in view of Tiang et al. (WO 2015/150244) or Horio et al. et al. (JP 2010-131771) in view of Tiang et al. (WO 2015/150244).
The prior art discloses the above, including Horio disclosing the addition of an antifouling agent (para. 0173
Tiang discloses a coating layer that comprises an acrylic binder and the addition of a perfluoropolyether additive that has a contact angle above 100°, wherein high value contact angles are found to result in coatings that good water repellency and easy-to-clean characteristics (pp. 3-11).  As such, for the above features, one of ordinary skill in the art would have been motivated to add the perfluoropolyether additive of Tiang as the antifouling agent of Horio.

Allowable Subject Matter
Claims 1-7 and 12-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783